


Exhibit 10.25

 

AMENDED AND RESTATED

SHAREHOLDERS AGREEMENT

by and among

AFFILIATES INSURANCE COMPANY,

FIVE STAR QUALITY CARE, INC.,

HOSPITALITY PROPERTIES TRUST,

HRPT PROPERTIES TRUST,

SENIOR HOUSING PROPERTIES TRUST,

TRAVELCENTERS OF AMERICA LLC

REIT MANAGEMENT & RESEARCH LLC

and

GOVERNMENT PROPERTIES INCOME TRUST

December 16, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

INVESTMENT IN THE COMPANY; FORMATION AND LICENSING EXPENSES

 

 

 

 

1.1

Share Issuances to Original Shareholders

2

1.2

Future Share Issuances

2

1.3

Formation and Licensing Expenses

2

1.4

Share Issuance to GOV

2

 

 

 

ARTICLE II

 

 

 

BOARD COMPOSITION

 

 

 

 

2.1

Board Composition

3

 

 

 

ARTICLE III

 

 

 

TRANSFER OF SHARES;

 

PREEMPTIVE RIGHTS; CALL RIGHTS

 

 

 

 

3.1

Transfer of Shares; No Pledging of Shares

4

3.2

Preemptive Rights

4

3.3

Change of Control Call Option

7

3.4

Permitted New Issuance of Shares

10

 

 

 

ARTICLE IV

 

 

 

SPECIAL SHAREHOLDER APPROVAL REQUIREMENTS.

 

 

 

 

4.1

Special Shareholder Approval Requirements

10

 

 

 

ARTICLE V

 

 

 

OTHER COVENANTS AND AGREEMENTS

 

 

 

 

5.1

Organizational Documents

11

5.2

Reports and Information Access

11

5.3

Compliance with Laws

11

5.4

Cooperation; Further Assurances

11

5.5

Confidentiality

12

5.6

Required Regulatory Approvals

12

5.7

REIT Matters

13

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

6.1

The Company

13

6.2

The Shareholders

14

 

 

 

ARTICLE VII

 

 

 

TERMINATION

 

 

 

 

7.1

Termination

16

 

 

 

ARTICLE VIII

 

 

 

MISCELLANEOUS

 

 

 

 

8.1

Notices

16

8.2

Successors and Assigns; Third Party Beneficiaries

18

8.3

Amendment and Waiver

18

8.4

Counterparts

18

8.5

Headings

19

8.6

Governing Law

19

8.7

Dispute Resolution

19

8.8

Interpretation and Construction

21

8.9

Severability

21

8.10

Entire Agreement

21

8.11

Non-liability of Trustees and Directors

22

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

SHAREHOLDERS AGREEMENT

 

AFFILIATES INSURANCE COMPANY

 

This Amended and Restated Shareholders Agreement (this “Agreement”), dated
December 16, 2009, by and among Affiliates Insurance Company, an Indiana
insurance company (the “Company”), Five Star Quality Care, Inc., a Maryland
corporation (“FVE”), Hospitality Properties Trust, a Maryland real estate
investment trust (“HPT”), HRPT Properties Trust, a Maryland real estate
investment trust (“HRP”), Senior Housing Properties Trust, a Maryland real
estate investment trust (“SNH”), TravelCenters of America LLC, a Delaware
limited liability company (“TA”), Reit Management & Research LLC, a Delaware
limited liability company (“RMR”, and together with FVE, HPT, HRP, SNH and TA,
the “Original Shareholders”), and Government Properties Income Trust, a Maryland
real estate investment trust (“GOV”, and together with the Original
Shareholders, the “Shareholders”), amends and restates the Shareholders
Agreement (the “Original Shareholders Agreement”), dated February 27, 2009 (the
“Original Date”), by and among the Company and the Original Shareholders,
effective as of the date first set forth above.

 

RECITALS

 

WHEREAS, the Company has been formed and licensed as an insurance company
domiciled in the State of Indiana;

 

WHEREAS, the Original Shareholders previously made the capital contributions to
the Company contemplated by Section 1.1 of this Agreement;

 

WHEREAS, in connection with the purchase by GOV from the Company of 20,000
shares of common stock, par value of $10.00 per share, of the Company (the
“Shares”) pursuant to a Subscription Agreement (the “GOV Subscription
Agreement”) to be entered into by the Company and GOV, concurrently with the
execution and delivery of this Agreement, the Company, the Original Shareholders
and GOV desire to enter into this Agreement to, among other things, add GOV as a
Shareholder hereunder; and

 

WHEREAS, the Shareholders and the Company desire to enter into this Agreement in
order to set forth certain agreements and understandings relating to the
business and governance of the Company, the Shares held by the Shareholders and
certain other matters.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

INVESTMENT IN THE COMPANY; FORMATION AND LICENSING EXPENSES

 

1.1           Share Issuances to Original Shareholders.

 

(a)        On or about the Original Date, the Company issued and sold to each
Original Shareholder, and each Original Shareholder purchased from the Company,
100 Shares at a purchase price of $250.00 per Share.

 

(b)        Within five business days after the Company notified the Original
Shareholders that the Department of Insurance of the State of Indiana had
notified the Company that it intended to commence its financial review of the
Company, the Company issued and sold to each Original Shareholder, and each
Original Shareholder purchased from the Company, an additional 19,900 Shares at
a purchase price of $250.00 per Share.

 

1.2           Future Share Issuances.  No Shareholder shall be obligated to
purchase additional Shares or any other securities of the Company and any future
proposed issuance and sale of Shares or any other securities of the Company
shall be subject to Section 3.2, except to the extent otherwise provided under
this Agreement; provided, however, that the parties hereto acknowledge that the
Company may need to seek additional capital in the future and that it is the
intention of the Shareholders that they each may, but shall not be obligated to,
contribute to the Company up to an additional $5 million of capital during the
period between the second and fifth anniversaries of the Original Date.

 

1.3           Formation and Licensing Expenses.  The Company shall pay for all
costs, fees and expenses in connection with the formation and licensing of the
Company as an Indiana insurance company.  The Original Shareholders shall
reimburse the Company for such amounts paid by the Company prior to the date
hereof in equal proportion.  The Shareholders shall reimburse the Company for
such amounts paid by the Company on or after the date hereof in equal
proportion.

 

1.4           Share Issuance to GOV.  As described in the recitals, concurrently
with the execution and delivery of this Agreement, GOV is purchasing 20,000
Shares from the Company pursuant to the GOV Subscription Agreement and, upon
such purchase, GOV shall then become a Shareholder effective as of such
purchase.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

BOARD COMPOSITION

 

2.1           Board Composition.

 

(a)        For as long as the Shareholders collectively own a majority of the
issued and outstanding Shares, the board of directors of the Company (the
“Board”) shall consist of not less than five nor more than fifteen members, with
the actual number determined in accordance with the Bylaws of the Company, as in
effect from time to time, and subject in all instances to this Section 2.1.  As
of the date of this Agreement, the Board shall initially consist of thirteen
members.  For so long as required by applicable Indiana law, at least one member
of the Board shall be an Indiana resident.  Except as otherwise provided in
Section 2.1(c), no Shareholder having a right to designate any director pursuant
to this Article II shall be required to designate an Indiana resident as a
director pursuant to such right; provided, however, that this sentence shall in
no way limit the application of the immediately preceding sentence.

 

(b)        For so long as a Shareholder (other than RMR) owns not less than 10%
of the issued and outstanding Shares, such Shareholder shall have the right to
designate two directors for election to the Board.

 

(c)        For so long as RMR owns not less than 10% of the issued and
outstanding Shares, RMR shall have the right to designate three directors for
election to the Board.  For so long as RMR has the right to designate directors
pursuant to the immediately preceding sentence, Indiana law requires the Board
to include an Indiana resident as a director of the Company and no other
Shareholder designates an Indiana resident as a director of the Company, RMR
shall designate at least one Indiana resident to be a director.

 

(d)        Each Shareholder will vote, execute and deliver written consents and
take all other necessary action (including, if necessary, causing the Company to
call a special meeting of shareholders of the Company) in favor of the election
of each director designated by a Shareholder in accordance with this Article II
and otherwise to ensure that the composition of the Board is at all times as set
forth in this Article II.  Each Shareholder agrees that it will not vote any of
its Shares in favor of removal of any director designated by another Shareholder
unless such other Shareholder shall have consented to such removal in writing. 
Each Shareholder agrees to cause to be called, if necessary, a special meeting
of shareholders of the Company and to vote all the Shares owned by such
Shareholder for, or to take all actions in lieu of any such meeting necessary to
cause, the removal of any director designated by such Shareholder if the
Shareholder entitled to designate such director requests in writing, signed by
such Shareholder, such director’s removal for any reason or no reason.

 

(e)        If, as a result of death, disability, retirement, resignation,
removal or otherwise, there shall exist or occur any vacancy with respect to any
director previously designated by a Shareholder in accordance with such
Shareholder’s right under this Article II to so designate such director, such
Shareholder shall have the right to designate a replacement director.  Upon such
designation, the Shareholders shall promptly take all action necessary to ensure
the election of such replacement director to fill the unexpired term of the
director whom

 

3

--------------------------------------------------------------------------------


 

such new director is replacing, including, if necessary, calling a special
meeting of shareholders of the Company and voting their Shares, or executing any
written consent in lieu thereof, in favor of the election of such director.

 

ARTICLE III

TRANSFER OF SHARES;
PREEMPTIVE RIGHTS; CALL RIGHTS

 

3.1           Transfer of Shares; No Pledging of Shares.

 

(a)        The Shareholders may not, directly or indirectly, transfer any
Shares, except that a Shareholder may transfer Shares owned by it to a wholly
owned subsidiary of such Shareholder, to another Shareholder or to a wholly
owned subsidiary of another Shareholder.  Any purported transfer of Shares in
contravention of this Section 3.1 shall be null and void and of no force or
effect.

 

(b)        The Shareholders may not pledge their Shares (other than pledges
arising from the operation of law and not as a result of the Shareholder’s
express granting of a pledge); provided, however, that any pledge or other lien,
charge or encumbrance which may arise by application of the terms of any
agreement, contract, license, permit or instrument existing, for any of the
Original Shareholders, on the Original Date, and for GOV, on the date hereof (an
“Existing Pledge”), on a Shareholder’s Shares shall not be a violation of this
Section 3.1(b); and provided further, however, any transfer which results from
exercise of rights under a permitted lien, charge or encumbrance shall be
subject to the call rights of the Company and the other Shareholders set forth
in Section 3.3 to the fullest extent permitted by applicable law and existing
contracts as if such a transfer constitutes a “Change of Control”.  Any
Shareholder whose Shares would be subject to an Existing Pledge shall use best
efforts to cause the pledgee under an Existing Pledge, prior to any exercise by
the pledgee of its rights on the Shareholder’s Shares, to take all actions under
applicable law which are required to be taken prior to any such exercise,
including obtaining any necessary approvals from the Indiana Department of
Insurance and Indiana Insurance Commissioner.

 

3.2           Preemptive Rights.

 

(a)        If, at any time after the date hereof, the Company wishes to issue
any capital stock of the Company or any other securities convertible into or
exchangeable or exercisable for capital stock of the Company (collectively, “New
Securities”) to any person or entity (the “Subject Purchaser”), then the Company
shall first offer the Appropriate Percentage (as defined herein) of the New
Securities (the “Allocated Shares”) to each Shareholder (each, a “Preemptive
Rightholder” and collectively, the “Preemptive Rightholders”) by sending written
notice (the “New Issuance Notice”) to each of the Preemptive Rightholders, which
New Issuance Notice shall state the terms of such proposed issuance, including
the number of New Securities proposed to be issued and the proposed purchase
price per security of the New Securities (the “Proposed Price”).  Upon delivery
of the New Issuance Notice, such offer shall be irrevocable unless and until the
Company shall have terminated the contemplated issuance of New Securities

 

4

--------------------------------------------------------------------------------


 

in its entirety at which time the rights set forth herein shall be applicable to
any proposed issuance subsequent to any such termination.  For purposes of this
Section 3.2, “Appropriate Percentage” shall mean that percentage of the New
Securities determined by dividing (i) the total number of Shares then owned by a
Preemptive Rightholder by (ii) the total number of Shares owned by all the
Preemptive Rightholders.

 

(b)        For a period of 20 days after the giving of the New Issuance Notice
pursuant to Section 3.2(a) (the “Initial Preemptive Subscription Period”), each
of the Preemptive Rightholders shall have the right to purchase, in whole or in
part, the Allocated Shares offered to such Preemptive Rightholder as determined
pursuant to Section 3.2(a) at a purchase price equal to the Proposed Price and
upon the terms and conditions set forth in the New Issuance Notice.

 

(c)        The right of each Preemptive Rightholder to purchase the New
Securities so offered under Section 3.2(b) shall be exercisable by delivering
written notice of the exercise thereof, prior to the expiration of the Initial
Preemptive Subscription Period, to the Company, which notice shall state the
amount of New Securities that such Preemptive Rightholder elects to purchase
pursuant to Section 3.2(a).  The failure of a Preemptive Rightholder to respond
prior to the expiration of the Initial Preemptive Subscription Period shall be
deemed to be a waiver of such Preemptive Rightholder’s rights under this
Agreement solely with respect to its right to purchase the New Securities
referenced in the New Issuance Notice; provided that each Preemptive Rightholder
may waive its rights under Section 3.2(b) prior to the expiration of Initial
Preemptive Subscription Period by giving written notice of such waiver to the
Company.

 

(d)        If as of the expiration of the Initial Preemptive Subscription
Period, some but not all of the Preemptive Rightholders have exercised their
right to purchase the full amount of New Securities to which they are entitled
to purchase pursuant to Sections 3.2(b) and (c) (any such Preemptive Rightholder
which has exercised in full its rights to purchase such New Securities, a “Fully
Exercising Preemptive Rightholder”), the Fully Exercising Preemptive
Rightholders shall have the right to purchase, in whole or in part, their
Oversubscription Appropriate Percentage (as defined herein) of the New
Securities which the Preemptive Rightholders did not exercise their right to
purchase pursuant to Sections 3.2(b) and (c) (the “Undersubscribed Shares”) at a
purchase price equal to the Proposed Price and upon the terms and conditions set
forth in the New Issuance Notice.  The right of the Fully Exercising Preemptive
Rightholders to purchase the Undersubscribed Shares may be exercised for a
period of ten days following the earlier of the expiration of the Initial
Preemptive Subscription Period or the date on which notice is given by the
Company to such Fully Exercising Preemptive Rightholders that all the Preemptive
Rightholders have either exercised their right to purchase the New Securities
pursuant to Sections 3.2(b) and (c) or waived their rights to purchase any of
such New Securities pursuant to Section 3.2(c) (the “Oversubscription Period”). 
For purposes of this Section 3.2, “Oversubscription Appropriate Percentage”
shall mean that percentage of the Undersubscribed Shares determined by dividing
(i) the total number of Shares then owned by a Fully Exercising Preemptive
Rightholder by (ii) the total number of Shares owned by all the Fully Exercising
Preemptive Rightholders.

 

(e)        The right of each Fully Exercising Preemptive Rightholder to purchase
Undersubscribed Shares pursuant to Section 3.2(d) shall be exercisable by
delivering

 

5

--------------------------------------------------------------------------------


 

written notice of the exercise thereof, prior to the expiration of the
Oversubscription Period, to the Company, which notice shall state the amount of
Undersubscribed Shares that such Fully Exercising Preemptive Rightholder elects
to purchase pursuant to Section 3.2(d).  The failure of a Fully Exercising
Preemptive Rightholder to respond prior to the expiration of the
Oversubscription Period shall be deemed to be a waiver of such Fully Exercising
Preemptive Rightholder’s rights under this Agreement solely with respect to its
right to purchase the Undersubscribed Shares included in the New Securities
referenced in the New Issuance Notice; provided that each Fully Exercising
Preemptive Rightholder may waive its rights under Section 3.2(d) prior to the
expiration of Oversubscription Period by giving written notice of such waiver to
the Company.

 

(f)         The closing of the purchase of New Securities subscribed for by the
Preemptive Rightholders, including the Fully Exercising Preemptive Rightholders,
pursuant to this Section 3.2 shall be held at such time and place as the parties
to the transaction may reasonably agree.  At such closing, the New Securities
subscribed for shall be issued by the Company free and clear of all liens,
charges or encumbrances (other than those arising hereunder and those
attributable to actions by the purchasers thereof).  Each Preemptive
Rightholder, including each Fully Exercising Preemptive Rightholder, purchasing
the New Securities shall deliver at the closing payment in full in immediately
available funds for the New Securities purchased by it.  At such closing, all of
the parties to the transaction shall execute such additional documents as are
otherwise necessary, appropriate or customary for similar financing
transactions.  If any Preemptive Rightholder, including any Fully Exercising
Preemptive Rightholder, fails to purchase any New Securities for which it
exercised its right to purchase pursuant to Sections 3.2(b) and (c) or
3.2(d) and (e), such New Securities may be purchased by the Fully Exercising
Preemptive Rightholders which did purchase all the New Securities for which they
exercised their rights to purchase pursuant to Sections 3.2(b), (c), (d) and
(e) in the same manner provided in this Section 3.2 with respect to
Undersubscribed Shares and the resulting Oversubscription Period with respect to
such right to purchase shall be an “Oversubscription Period” for all instances
such term is used in this Section 3.2.  Notwithstanding the preceding sentence,
the obligations and liability of any Preemptive Rightholder, including any Fully
Exercising Preemptive Rightholder, which fails to purchase any New Securities
for which it exercised its right to purchase pursuant to Sections 3.2(b) and
(c) or 3.2(d) and (e) shall not be relieved as a result of any Fully Exercising
Preemptive Rightholder’s right to purchase, or any actual purchase by any Fully
Exercising Preemptive Rightholder of, any such New Securities.

 

(g)        Following the expiration of the later of the Initial Preemptive
Subscription Period and, if applicable, the Oversubscription Period, if the
Preemptive Rightholders, including any Fully Exercising Preemptive Rightholders,
did not exercise their right to purchase any of the New Securities, including
the Undersubscribed Shares, which were originally the subject of the New
Issuance Notice, then the Company may sell the remaining New Securities to the
Subject Purchaser on terms and conditions that are no more favorable to the
Subject Purchaser than those set forth in the New Issuance Notice; provided,
however, that such sale is bona fide and made pursuant to a contract entered
into between the Company and the Subject Purchaser and that such sale is
consummated by not later than 90 days following the earlier to occur of
(i) receipt by the Company of written waivers pursuant to Section 3.2(c) from
all the Preemptive Rightholders of their rights to purchase the Appropriate
Percentage of New

 

6

--------------------------------------------------------------------------------


 

Securities and, if applicable, written waivers pursuant to Section 3.2(e) from
all the Fully Exercising Preemptive Rightholders of their rights to purchase the
Oversubscription Appropriate Percentage of New Securities, and (ii) the
expiration of the Oversubscription Period, if applicable, and if not applicable,
the expiration of the Initial Preemptive Subscription Period.  If the sale of
any of the New Securities is not consummated by the expiration of such 90 day
period, then the preemptive rights afforded to the Shareholders under this
Section 3.2 shall again become effective, and no issuance and sale of New
Securities may be made thereafter by the Company without again offering the same
in accordance with this Section 3.2.

 

3.3           Change of Control Call Option.

 

(a)        By not later than five days following a Change of Control (as defined
herein or in Section 3.1(b)) of any Shareholder, such Shareholder shall give the
Company and each other Shareholder notice of such Change of Control and shall
disclose the number of Shares and any other securities of the Company which were
owned by the Shareholder as of immediately prior to such Change of Control of
such Shareholder (the “Change of Control Securities”).  If the Shareholder fails
to give the notice required by the preceding sentence by the time required
thereby, and another Shareholder or the Company is or becomes aware that such
Shareholder underwent a Change of Control, then (i) if it is a Shareholder that
is or becomes aware of such Change of Control, that Shareholder shall reasonably
promptly inform the Company of such Change of Control and upon the Company being
of the reasonable belief that such a Change of Control has occurred, the Company
shall reasonably promptly provide the notice to the Shareholders that such
Shareholder which underwent the Change of Control failed to provide, or (ii) if
it is the Company that is or becomes aware of such Change of Control, the
Company shall reasonably promptly provide the notice that such Shareholder which
underwent the Change of Control failed to provide.  Any liability of a
Shareholder which undergoes a Change of Control for failure to give the notice
required by the first sentence of this Section 3.3(a) shall not be relieved as a
result of the Company or any other Shareholder being obligated to give, or
giving, the notice required by the second sentence of this Section 3.3(a).

 

(b)        For a period of 20 days following the receipt of a notice given
pursuant to Section 3.3(a), the Company shall have the right to purchase from
such Shareholder (or its successor, as applicable), in whole or in part, the
Change of Control Securities.  The purchase price for the Change of Control
Securities shall be the book value, as determined in accordance with the
statutory accounting principles applicable to the Company, of the Change of
Control Securities as of the time such Shareholder underwent the Change of
Control (the “Call Option Purchase Price”).  To exercise its right to purchase
the Change of Control Securities, the Company shall deliver written notice of
such exercise to the Shareholder which underwent the Change of Control and the
other Shareholders prior to the expiration of such 20 day call exercise period. 
The closing for any such exercised call option shall occur on the fifth business
day (or such longer period as may be required by applicable law or in order to
obtain applicable regulatory approval) following receipt of the Company’s notice
of exercise of its call option by the Shareholder which underwent the Change of
Control, or on such other date as may be agreed by the Company and such
Shareholder.  At its option, the Company may pay in cash the entire amount of
the Call Option Purchase Price at such closing or it may elect to defer any
amount of the Call Option Purchase Price.  Any amounts so deferred shall bear
interest at the Deferred

 

7

--------------------------------------------------------------------------------


 

Interest Rate (as defined herein).  The Company may pay any such deferred
amounts and accrued interest thereon at any time and from time to time;
provided, however, that all such deferred amounts and accrued but unpaid
interest, shall be due and payable on the fifth anniversary of the closing of
the applicable call option exercise.

 

(c)        Shareholders other than the Shareholder which underwent the Change of
Control shall have the right to purchase, in whole or in part, any Change of
Control Securities not elected to be purchased by the Company pursuant to
Section 3.3(b) at a price equal to the Call Option Purchase Price.  To exercise
its right to purchase the Change of Control Securities, the applicable
Shareholder shall deliver written notice of such exercise to the Shareholder
which underwent the Change of Control, the Company and the other Shareholders by
not later than the 20 days following the earlier of (i) the expiration of the 20
day period during which the Company has the right to exercise its call option
for the Change of Control Securities pursuant to Section 3.3(b) and (ii) the
date the Company waives its right to purchase such Change of Control Securities
and has given notice of the same to all the Shareholders (such deadline for
exercising a right to purchase Change of Control Securities referred to as the
“Call Option Exercise Deadline”).  The notice of exercise shall indicate the
number of Change of Control Securities that the Shareholder seeks to purchase. 
If the aggregate number of Change of Control Securities sought to be purchased
by the exercising Shareholders (determined by adding all the eligible securities
each Shareholder states it seeks to purchase in its notice of exercise) exceeds
the actual number of Change of Control Securities eligible for purchase, the
number of Change of Control Securities which may be purchased by a particular
applicable Shareholder shall be reduced by an amount equal to the product of the
aggregate number of such excess Change of Control Securities sought to be
purchased by all the exercising Shareholders multiplied by the quotient of
(x) the number of Shares owned by all eligible Shareholders which are exercising
their call option rights minus the number of Shares owned by the particular
applicable exercising Shareholder divided by (y) the number of Shares owned by
all eligible Shareholders which are exercising their call option rights, with
any such result rounded up or down to the nearest whole share as reasonably
determined by the Company.  The closing of any such exercised call option shall
occur on the fifth business day (or such longer period as may be required by
applicable law or in order to obtain applicable regulatory approval) following
the Call Option Exercise Deadline, or on such other date as may be agreed by the
exercising Shareholder, the Company and the Shareholder which underwent the
Change of Control.  At its option, the exercising Shareholder may pay in cash
the entire amount of the Call Option Purchase Price at such closing or it may
elect to defer any amount of the Call Option Purchase Price.  Any amounts so
deferred shall bear interest at the Deferred Interest Rate.  The exercising
Shareholder may pay any such deferred amounts and accrued interest thereon at
any time and from time to time; provided, however, that all such deferred
amounts and accrued but unpaid interest, shall be due and payable on the fifth
anniversary of the closing of the applicable call option exercise.

 

(d)        Definitions.  For purposes of this Section 3.3, the following terms
have the meanings set forth below:

 

(i)    “Change of Control” means (A) the acquisition by any person or entity, or
two or more persons or entities acting in concert, of beneficial ownership (such
term, for purposes of this Section 3.3(d)(i), having the meaning provided

 

8

--------------------------------------------------------------------------------

 

such term in Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
of 9.8% or more, or rights, options or warrants to acquire 9.8% or more, or any
combination thereof, of the outstanding shares of voting stock or other voting
interests of the Shareholder, including voting proxies for such shares, or the
power to direct the management and policies of the Shareholder, directly or
indirectly, excluding with respect to RMR, any person or entity, or two or more
persons or entities acting in concert, beneficially owning 9.8% or more of RMR’s
outstanding voting interests as of the date of this Agreement, and excluding
with respect to FVE, persons or entities that have rights to acquire 9.8% or
more of FVE’s shares of common stock by virtue of their holding convertible
notes of FVE outstanding as of the date of this Agreement, (B) the merger or
consolidation of the Shareholder with or into any other person or entity (other
than the merger or consolidation of any person or entity into the Shareholder
that does not result in a Change in Control of the Shareholder under clauses
(A), (C), (D) or (E) of this definition), (C) any one or more sales or
conveyances to any person or entity of all or any material portion of the assets
(including capital stock or other equity interests) or business of the
Shareholder, (D) the cessation, for any reason, of the individuals who at the
beginning of any 38 consecutive month period constituted the board of directors
(or analogous governing body) of the Shareholder (together with any new
directors (or analogous position) whose election by such board or whose
nomination for election by the shareholders of the Shareholder was approved by a
vote of a majority of the directors (or analogous position) then still in office
who were either directors (or analogous position) at the beginning of any such
period or whose election or nomination for election was previously so approved)
to constitute a majority of the board of directors (or analogous governing body)
of the Shareholder then in office or (E) in respect of a Shareholder other than
RMR, the termination (including by means of nonrenewal) of the Shareholder’s
management agreement with RMR by such Shareholder or, in response to a breach of
such agreement by such Shareholder, by RMR; provided, however, a Change of
Control shall not include:  (1) the acquisition by any person or entity, or two
or more persons or entities acting in concert, of beneficial ownership of 9.8%
or more of the outstanding shares of voting stock or other voting interests of a
Shareholder if such acquisition is approved by the governing board of such
Shareholder in accordance with the organizational documents of such Shareholder
and if such acquisition is otherwise in compliance with applicable law; (2) the
merger or consolidation of a Shareholder with one or more other Shareholders or
wholly owned subsidiaries of any such Shareholders; or (3) a Change of Control
which is approved by Shareholders owning 75% of the Shares owned by all
Shareholders.

 

(ii)          “Deferred Interest Rate” means the London Interbank Offered Rate
(rounded upward, if necessary, to the nearest 1/100th of 1%) appearing on
Reuters Screen LIBO Page (or any successor page) as the London interbank offered
rate for three month deposits in U.S. dollars at approximately 11:00 a.m.
(London time) two days prior to applicable closing date (provided that if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates), plus 100 basis points, and this
rate shall be adjusted in three month intervals thereafter, in accordance with
the foregoing, with such adjustment date being treated as an “applicable closing
date” for purposes of determining the adjusted rate in accordance

 

9

--------------------------------------------------------------------------------


 

with the foregoing, for so long as any deferred amount pursuant to Sections
3.2(b) or 3.2(c) may be unpaid.

 

3.4                                 Permitted New Issuance of Shares.  The
prohibition on transfer of Shares, the preemptive rights and the change of
control call options created by Sections 3.1, 3.2 and 3.3 of this Article III
shall not apply to any sale of Shares by the Company, or by any Shareholder or
Shareholders, if the Shares are sold to an entity which is managed by RMR that
purchases insurance from the Company, provided that any such sale does not
reduce the ownership of any Shareholder to less than ten percent (10%) of the
Company’s outstanding voting Shares.  The prohibition on the preemptive rights
and the change of control call options created by Sections 3.2 and 3.3,
respectively, of this Article III shall not apply to the 20,000 Shares to be
issued and sold by the Company to GOV pursuant to the GOV Subscription Agreement
and HRP’s spin off of GOV pursuant to the initial public offering of GOV shares,
which occurred during 2009 and prior to the date of this Agreement,
respectively, and the Original Shareholders waive any rights they may have or
have had under Sections 3.2 and 3.3 of this Article III with respect to such
transactions.

 

ARTICLE IV

SPECIAL SHAREHOLDER APPROVAL REQUIREMENTS.

 

4.1                                 Special Shareholder Approval Requirements. 
For so long as the Shareholders beneficially own a majority of the Company’s
issued and outstanding Shares, no action by the Company shall be taken with
respect to any of the following matters without the prior affirmative approval
of Shareholders owning 75% of the Shares owned by all the Shareholders:

 

(a)                        any amendment to the articles of incorporation or
bylaws of the Company;

 

(b)                       any merger of the Company;

 

(c)                        the sale of all or substantially all of the Company’s
assets;

 

(d)                       any reorganization or recapitalization of the Company;
or

 

(e)                        any liquidation or dissolution of the Company.

 

If applicable law permits any of the foregoing actions to be taken by the
Company without a shareholders vote, the vote of all directors of the Company
designated by a Shareholder shall be considered the vote of the Shareholder for
purposes of any such action.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

OTHER COVENANTS AND AGREEMENTS

 

5.1                                 Organizational Documents.  Subject to
applicable law, each Shareholder shall vote its Shares or execute any consents
necessary, and each Shareholder and the Company shall take all other actions
necessary, to ensure that the Company’s organizational documents facilitate, and
do not at any time conflict with any provision of, this Agreement or any
applicable law, and to ensure that the provisions hereof are implemented
notwithstanding any inconsistent provision in the Company’s organizational
documents.  The parties hereto agree to amend, if necessary, the Company’s
organizational documents to conform to the provisions set forth in this
Agreement, to the extent permitted by applicable law.  In the event of any
actual or apparent inconsistency between this Agreement and the organizational
documents, then, as among the Shareholders, to the extent permitted by
applicable law, this Agreement shall control.

 

5.2                                 Reports and Information Access.  For so long
as a Shareholder owns not less than 10% of all the issued and outstanding
Shares, the Company shall provide periodically, through the
director(s) designated by such Shareholder under Section 2.1, to the Shareholder
financial information regarding the Company and its operations and the Company
shall permit the Shareholder and its representatives reasonable access to the
financial reports and records of the Company so that the Shareholder may comply
with its financial reporting and tax reporting obligations and procedures, and
disclosure obligations under the federal securities laws and other applicable
laws.

 

5.3                                 Compliance with Laws.  The Company shall
comply in all material respects with all applicable laws governing its business
and operations.  Except as provided in Section 5.7, if a Shareholder, by virtue
of such Shareholder’s ownership interest in the Company or actions taken by the
Shareholder affecting the Company, triggers the application of any requirement
or regulation of any federal, state, municipal or other governmental or
regulatory body on the Company or any subsidiary of the Company or any of their
respective businesses, assets or operations, including any obligations to make
any filing with or otherwise notifying or obtaining the consent, approval or
other action of any federal, state, municipal or other governmental or
regulatory body, such Shareholder shall promptly take all actions necessary and
fully cooperate with the Company to ensure that such requirements or regulations
are satisfied without restricting, imposing additional obligations on or in any
way limiting the business, assets, operations or prospects of the Company or any
subsidiary of the Company.  Each Shareholder shall use best efforts to cause its
shareholders, directors (or analogous position), nominees for director (or
analogous position), officers, employees and agents to comply with any
applicable laws impacting the Company or any of its subsidiaries or their
respective businesses, assets or operations.

 

5.4                                 Cooperation; Further Assurances.

 

(a)                        The Shareholders shall cooperate with each other and
the Company in furtherance of the Company’s underwriting of insurance policies
and coverage with respect to the Shareholders and their respective businesses,
assets and properties as well as in furtherance of the development and execution
of the Company’s business as an insurer.  The Shareholders

 

11

--------------------------------------------------------------------------------


 

intend to transition (but shall not be obligated to do so) their applicable
insurance policies and coverage to the Company so that the Company or its third
party agents or contracting parties shall become the underwriters of such
current and future policies and coverage.

 

(b)                       Each of the parties shall execute such documents and
perform such further acts (including obtaining any consents, exemptions,
authorizations or other actions by, or giving any notices to, or making any
filings with, any governmental authority) as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement or the
transactions contemplated hereby, including in connection with any subsequent
exercise by a party of a right afforded hereunder to such party.

 

5.5                                 Confidentiality.  Except as may be required
by applicable law or the rules of any national securities exchange upon which a
party’s shares are listed for trading, none of the parties hereto shall make any
disclosure concerning this Agreement, the transactions contemplated hereby or
the business, operations and financial affairs of the Company without prior
approval by the other parties hereto; provided, however, that nothing in this
Agreement shall restrict any of the parties from disclosing information (a) that
is already publicly available, (b) that was known to such party on a
non-confidential basis prior to any relevant disclosure, (c) that may be
required or appropriate in response to any summons or subpoena or in connection
with any litigation, provided that such party will use reasonable efforts to
notify the other party in advance of such disclosure so as to permit the other
party to seek a protective order or otherwise contest such disclosure, and such
party will use reasonable efforts to cooperate, at the expense of the other
party, with the other party in pursuing any such protective order, (d) to the
extent that such party reasonably believes it appropriate in order to protect
its investment in its Shares in order to comply with any applicable law, (e) to
such party’s officers, directors, trustees, advisors, employees, auditors or
counsel or (f) as warranted pursuant to the parties’ disclosure obligations
under federal securities laws.

 

5.6                                 Required Regulatory Approvals.  Certain
transactions required, permitted or otherwise contemplated by this Agreement may
under certain circumstances require prior filings with and approvals, or
non-disapprovals, from the Indiana Department of Insurance or the Indiana
Insurance Commissioner.  Such transactions include: (a) issuance or purchase of
any additional capital stock of the Company or other securities convertible into
or exchangeable or exercisable for capital stock of the Company pursuant to
Sections 1.2 or 3.4; (b) transfer of Shares to a wholly owned subsidiary of a
Shareholder, to another Shareholder or to a wholly owned subsidiary of another
Shareholder pursuant to Sections 3.1(a) or 3.4; (c) exercise of preemptive
rights by a Shareholder pursuant to Section 3.2; and (d) exercise of call rights
by the Company or a Shareholder pursuant to Section 3.3 (including pursuant to
the two provisos in Section 3.1(b)).  Notwithstanding anything to the contrary
contained in this Agreement, any such transactions requiring filings with and
approvals, or non-disapprovals, from the Indiana Department of Insurance or the
Indiana Insurance Commissioner shall not, to the extent within the control of a
party hereto, be entered into or consummated unless and until the required
filings have been made and the required approvals (or non-disapprovals) have
been obtained, and to the extent not within the control of an applicable party
hereto, such party shall use best efforts to cause such transactions not to be
entered into or consummated unless and until the required filings have been made
and the required approvals (or non-disapprovals) have been obtained.

 

12

--------------------------------------------------------------------------------


 

5.7                                 REIT Matters.  At the request of any
Shareholder that intends (for itself or for any of its affiliates) to qualify
and be taxed as a real estate investment trust under the Internal Revenue Code
of 1986, as amended (the “Code”), the Company shall (a) join with such
Shareholder (or, as applicable, such Shareholder’s affiliate) in making a
“taxable REIT subsidiary” election under Section 856(l) of the Code and
(b) otherwise reasonably cooperate with any request of such Shareholder (or its
affiliate) pertaining to such real estate investment trust status or taxation
under the Code.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.1                                 The Company.  The Company represents and
warrants to each Shareholder, as of the date of this Agreement (unless any such
representation or warranty speaks as of another date, in which case, as of such
date), as follows:

 

(a)                        Organization, Existence, Good Standing and Power. 
The Company is an Indiana insurance company duly organized, validly existing and
in good standing under the laws of the State of Indiana and has the power and
authority to execute, deliver and perform its obligations under this Agreement.

 

(b)                       Capitalization; Subsidiaries.

 

(i)             As of immediately prior to the execution and delivery of this
Agreement, there are no securities of the Company issued and outstanding, except
for the Shares previously issued pursuant to Section 1.1.  Except as provided
and contemplated by this Agreement, as of the date of this Agreement, the
Company has no commitment or arrangement to issue securities of the Company to
any person or entity.

 

(ii)          As of the date of this Agreement, the Company has no subsidiaries.

 

(c)                        Valid Issuance of Shares.  The Shares being purchased
by the Shareholders hereunder, when issued, sold and delivered in accordance
with the terms of this Agreement for the consideration expressed herein, will be
duly and validly issued, fully paid and nonassessable, and will be free of
restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable law.

 

(d)                       Binding Effect.  This Agreement has been duly executed
and delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity).

 

13

--------------------------------------------------------------------------------


 

(e)                        No Contravention.  The execution and delivery of this
Agreement by the Company and the performance of its obligations hereunder and
the consummation by the Company of the transactions contemplated by this
Agreement and compliance by the Company with the provisions of this Agreement
(i) have been duly authorized by all necessary company action, (ii) do not
contravene the terms of the Company’s organizational documents, (iii) do not
materially violate, conflict with or result in any breach or contravention of,
or the creation of any material lien, charge or encumbrance under, any material
agreement, contract, license, permit or instrument to which the Company is a
party or by which the Company or any of its assets or properties are bound and
(iv) do not materially violate any law, statute, regulation, order or decree
applicable to, or binding upon, the Company or any of its assets or properties.

 

(f)                          Consents.  No approval, consent, compliance,
exemption, authorization or other action by, or notice to, or filing with, any
local, state or federal governmental authority or any other person or entity
(individually and collectively, a “Consent”), not already obtained or made, and
no lapse of a waiting period under any applicable law, statute, regulation,
order or decree, is necessary or required in connection with the execution,
delivery or performance by the Company of this Agreement or the transactions
contemplated hereby; provided, however, that the foregoing representation and
warranty shall not apply to any Consent which may be required in the future as a
result of the application of the rights and obligations provided for hereunder
or the conducting of the Company’s business.

 

(g)                        Compliance with Laws.  The Company is in compliance
in all material respects with all applicable laws, statutes, regulations, orders
or decrees applicable to, or binding upon, the Company or any of its assets or
properties.

 

(h)                        Offering.  Subject to the accuracy of the
Shareholder’s representations and warranties set forth in Sections
6.2(f) through 6.2(i), the offer, sale and issuance of the Shares to be issued
in conformity with the terms of this Agreement constitute transactions which are
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and from all applicable state registration or
qualification requirements.  Neither the Company nor any person or entity acting
on its behalf will take any action that would cause the loss of such exemption.

 

(i)                            No Integration.  The Company has not, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) which
is or will be integrated with the Shares sold pursuant to this Agreement in a
manner that would require the registration of the Shares under the Securities
Act.

 

6.2                                 The Shareholders.  Each Shareholder
represents and warrants to the Company and the other Shareholders, as of the
date of this Agreement, as follows:

 

(a)                        Organization, Existence, Good Standing and Power. 
The Shareholder (i) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation; (ii) has all
requisite power and authority to conduct the business in which it is currently
engaged; and (iii) has the power and authority to execute, deliver and perform
its obligations under this Agreement.

 

14

--------------------------------------------------------------------------------


 

(b)                       Binding Effect.  This Agreement has been duly executed
and delivered by the Shareholder and constitutes the legal, valid and binding
obligations of the Shareholder, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 

(c)                        No Contravention.  The execution and delivery of this
Agreement by the Shareholder and the performance of its obligations hereunder
and the consummation by the Shareholder of the transactions contemplated by this
Agreement and compliance by the Shareholder with the provisions of this
Agreement (i) have been duly authorized by all necessary company action, (ii) do
not contravene the terms of the Shareholder’s organizational documents, (iii) do
not materially violate, conflict with or result in any breach or contravention
of, or, except with respect to any Existing Pledge which the Shareholder or any
of its assets or properties may be subject, the creation of any material lien,
charge or encumbrance under, any material agreement, contract, license, permit
or instrument to which the Shareholder is a party or by which the Shareholder or
any of its assets or properties are bound and (iv) do not materially violate any
law, statute, regulation, order or decree applicable to, or binding upon, the
Shareholder or any of its assets or properties.

 

(d)                       Consents.  No Consent, not already obtained or made,
and no lapse of a waiting period under any applicable law, statute, regulation,
order or decree, is necessary or required in connection with the execution,
delivery or performance by the Shareholder of this Agreement or the transactions
contemplated hereby; provided, however, that the foregoing representation and
warranty shall not apply to any Consent which may be required in the future as a
result of the application of the rights and obligations provided for hereunder
or the conducting of the Company’s business.

 

(e)                         Compliance with Laws.  The Shareholder is in
compliance in all material respects with all applicable laws, statutes,
regulations, orders or decrees applicable to, or binding upon, the Shareholder
or any of its assets or properties.

 

(f)                           Purchase Entirely for Own Account.  The Shares are
being acquired for investment for the Shareholder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and the Shareholder has no present intention of selling, granting any
participation with respect to or otherwise distributing the Shares.  Except as
provided by this Agreement, the Shareholder does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell or
transfer to any person or entity, or grant participation rights to any person or
entity with respect to, any of the Shares.

 

(g)                        Disclosure of Information.  The Shareholder has
received all the information from the Company and its management that the
Shareholder considers necessary or appropriate for deciding whether to purchase
the Shares hereunder.  The Shareholder further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company, its financial condition, results of operations and prospects and the
terms and conditions of the offering of the Shares sufficient to enable it to
evaluate its investment.

 

15

--------------------------------------------------------------------------------


 

(h)                        Investment Experience and Accredited Investor
Status.  The Shareholder is an “accredited investor” (as defined in Regulation D
under the Securities Act).  The Shareholder has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares to be purchased hereunder.

 

(i)                            Restricted Securities.    The Shareholder
understands that the Shares, when issued, shall be “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws the
Shares may be resold without registration under the Securities Act only in
certain limited circumstances.

 

ARTICLE VII

TERMINATION

 

7.1                                 Termination.  This Agreement shall remain in
full force and effect until the sooner of:  (a) its termination pursuant to the
next succeeding sentence of this Section 7.1 or (b) the dissolution of the
Company; provided, however, that the dissolution of the Company, the merger of
the Company with, or the transfer of all or substantially all the assets of the
Company to, another entity which continues substantially all of the Company’s
business shall not of itself terminate this Agreement.  This Agreement may be
terminated at any time by the Shareholders owning at least 75% of the issued and
outstanding Shares owned by all Shareholders.  Section 5.5 and Article VIII
shall survive any termination or expiration of this Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1                                 Notices.  Any notices or other
communications required or permitted under, or otherwise in connection with,
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered in person, upon confirmation of receipt when transmitted by
facsimile transmission, on the next business day if transmitted by a nationally
recognized overnight courier or on the third business day following mailing by
first class mail, postage prepaid, in each case as follows (or at such other
United States address or facsimile number for a party as shall be specified by
like notice):

 

Notices to the Company:

 

Affiliates Insurance Company
101 West Washington Street, Suite 1100
Indianapolis, Indiana 46204
Attention:  President/Vice President
Facsimile No.:   (317) 632-2883

 

16

--------------------------------------------------------------------------------


 

with a copy to:

 

Affiliates Insurance Company
400 Centre Street
Newton, Massachusetts 02458
Attention:  President/Vice President
Facsimile No.:  (617) 928-1305

 

Notices to FVE:

 

Five Star Quality Care, Inc.
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 796-8385

 

Notices to HPT:

 

Hospitality Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 969-5730

 

Notices to HRP:

 

HRPT Properties Trust

400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 332-2261

 

Notices to SNH:

 

Senior Housing Properties Trust

400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 796-8349

 

Notices to TA:

 

TravelCenters of America LLC

24601 Center Ridge Road, Suite 200
Westlake, Ohio 44145
Attention:  President
Facsimile No.:  (440) 808-3301

 

17

--------------------------------------------------------------------------------

 

Notices to RMR:

 

Reit Management & Research LLC

400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305

 

and

 

Notices to GOV:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 219-1441

 

8.2                                 Successors and Assigns; Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto.  Except as permitted
by Section 3.1 and Section 3.4, no party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other parties.  Except as otherwise provided in Section 8.7, no person or entity
other than the parties hereto and their successors and permitted assigns is
intended to be a beneficiary of this Agreement.

 

8.3                                 Amendment and Waiver.

 

(a)                        No failure or delay on the part of any party in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to each party at
law, in equity or otherwise.  Any party hereto may waive in whole or in part any
right afforded to such party hereunder.

 

(b)                       Any amendment, supplement or modification of or to any
provision of this Agreement, shall be effective upon the written agreement of
the Company and the Shareholders owning not less than 75% of all Shares owned by
the Shareholders; provided, however, that any amendment, supplement or
modification of Article I or Article II shall require the approval of any
Shareholder which may be adversely affected by any such amendment, supplement or
modification.

 

8.4                                 Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed

 

18

--------------------------------------------------------------------------------


 

shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

8.5                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

8.6                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana
without regard to the conflicts of laws rules thereof, which would require the
application of the laws of another jurisdiction.

 

8.7                                 Dispute Resolution

 

(a)                                  Any disputes, claims or controversies
between the parties (i) arising out of or relating to this Agreement, the
Company, its business, assets or operations or any insurance policies or
coverage underwritten by the Company or any of its third party agents in
furtherance of the Company’s insurance business or (ii) brought by or on behalf
of any shareholder of the Company (which, for purposes of this Section 8.7,
shall mean any shareholder of record or any beneficial owner of shares of the
Company, or any former shareholder of record or beneficial owner of shares of
the Company), either on his, her or its own behalf, on behalf of the Company or
on behalf of any series or class of shares of the Company or shareholders of the
Company against the Company or any director, officer, manager (including RMR or
its successor), agent or employee of the Company, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement or the articles of incorporation or
bylaws of the Company (all of which are referred to as “Disputes”), or relating
in any way to such a Dispute or Disputes shall, on the demand of any party to
such Dispute, be resolved through binding and final arbitration in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) then in effect, except as those Rules may be modified in
this Section 8.7.  For the avoidance of doubt, and not as a limitation, Disputes
are intended to include derivative actions against directors, officers or
managers of the Company and class actions by a shareholder against those
individuals or entities and the Company.  For the avoidance of doubt, a Dispute
shall include a Dispute made derivatively on behalf of one party against another
party.

 

(b)                                 There shall be three arbitrators.  If there
are only two parties to the Dispute, each party shall select one arbitrator
within 15 days after receipt by respondent of a copy of the demand for
arbitration.  Such arbitrators may be affiliated or interested persons of such
parties.  If either party fails to timely select an arbitrator, the other party
to the Dispute shall select the second arbitrator who shall be neutral and
impartial and shall not be affiliated with or an interested person of either
party.  If there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, shall each select, by the vote
of a majority of the claimants or the respondents, as the case may be, one
arbitrator. Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either all claimants or
all respondents fail to timely select an arbitrator then such arbitrator (who
shall be neutral, impartial and unaffiliated with any party) shall be appointed
by the AAA.  The two arbitrators so appointed shall jointly appoint the third
and presiding arbitrator (who shall be neutral, impartial and unaffiliated with
any party) within 15 days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the

 

19

--------------------------------------------------------------------------------


 

time limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)                                  The place of arbitration shall be
Indianapolis, Indiana unless otherwise agreed by the parties.

 

(d)                              There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

(e)                                  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of the State of
Indiana.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to, briefly state the findings of
fact and conclusions of law on which it is based.

 

(f)                                    Except to the extent otherwise agreed by
the parties, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
the Company’s award to the claimant or the claimant’s attorneys.  Each party
(or, if there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, respectively) shall bear the
costs and expenses of its (or their) selected arbitrator and the parties (or, if
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand) shall equally bear the costs and
expenses of the third appointed arbitrator.

 

(g)                                 An Award shall be final and binding upon the
parties thereto and shall be the sole and exclusive remedy between such parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(h)                                 Any monetary award shall be made and payable
in U.S. dollars free of any tax, deduction or offset.  Each party against which
the Award assesses a monetary obligation shall pay that obligation on or before
the 30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                                     This Section 8.7 is intended to benefit
and be enforceable by the shareholders, directors, officers, managers (including
RMR or its successor), agents or employees of the Company and the Company and
shall be binding on the shareholders of the

 

20

--------------------------------------------------------------------------------


 

Company and the Company, as applicable, and shall be in addition to, and not in
substitution for, any other rights to indemnification or contribution that such
individuals or entities may have by contract or otherwise.

 

8.8                                 Interpretation and Construction.

 

(a)                        The words “hereof”, “herein”, “hereby” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(b)                       Unless the context otherwise requires, references to
sections, subsections or Articles refer to sections, subsections or Articles of
this Agreement.

 

(c)                        Terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa.

 

(d)                       The words “include” and “including” and words of
similar import shall be deemed to be followed by the words “without limitation”.

 

(e)                        Words importing gender include both genders.

 

(f)                          Any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.  In addition, references to any statute are to that
statute and to the rules and regulations promulgated thereunder.

 

(g)                       The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

8.9                              Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

 

8.10                           Entire Agreement.  This Agreement and the GOV
Subscription Agreement constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement.

 

21

--------------------------------------------------------------------------------


 

8.11                           Non-liability of Trustees and Directors.

 

(a)                        COPIES OF THE DECLARATIONS OF TRUST OF HPT, HRP, SNH
AND GOV, AS IN EFFECT ON THE DATE HEREOF, TOGETHER WITH ALL AMENDMENTS AND
SUPPLEMENTS THERETO, IF ANY, ARE DULY FILED IN THE OFFICE OF THE STATE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND.  THE DECLARATIONS OF TRUST,
AS AMENDED AND SUPPLEMENTED, OF HPT, HRP, SNH AND GOV, PROVIDE THAT NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HPT, HRP, SNH OR GOV, AS APPLICABLE,
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, HPT, HRP, SNH OR GOV.  ALL PERSONS DEALING WITH
HPT, HRP, SNH OR GOV IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF HPT, HRP, SNH
OR GOV, AS APPLICABLE, FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

(b)                       A COPY OF THE ARTICLES OF INCORPORATION, AS IN EFFECT
ON THE DATE HEREOF, OF FVE, TOGETHER WITH ALL AMENDMENTS AND SUPPLEMENTS
THERETO, IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF ASSESSMENTS AND
TAXATION OF MARYLAND.  NO DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
FVE SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, FVE.  ALL PERSONS DEALING WITH FVE, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF FVE FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

(c)                        A COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT, AS
IN EFFECT ON THE DATE HEREOF, OF TA, TOGETHER WITH ALL AMENDMENTS THERETO, IS
AVAILABLE TO A SHAREHOLDER PARTY HERETO UPON WRITTEN REQUEST MADE TO TA.  NO
DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF TA SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, TA.  ALL PERSONS DEALING WITH TA, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF TA FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[The Remainder of This Page Intentionally Left Blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amended and Restated Shareholders Agreement on the date first
written above.

 

AFFILIATES INSURANCE COMPANY

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

By:

/s/ Jennifer B. Clark

 

By:

/s/ David J. Hegarty

 

Name: Jennifer B. Clark

 

Name: David J. Hegarty

 

Title:   President

 

Title:   President

 

 

FIVE STAR QUALITY CARE, INC.

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

By:

/s/ Bruce J. Mackey

 

By:

/s/ Mark R. Young

 

Name: Bruce J. Mackey

 

Name: Mark R. Young

 

Title:   President

 

Title:   Executive Vice President and General Counsel

 

 

HOSPITALITY PROPERTIES TRUST

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

By:

/s/ Mark L. Kleifges

 

By:

/s/ Richard A. Doyle, Jr.

 

Name: Mark L. Kleifges

 

Name: Richard A. Doyle, Jr.

 

Title:   Chief Financial Officer

 

Title:   Senior Vice President

 

 

HRPT PROPERTIES TRUST

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

By:

/s/ John A. Mannix

 

By:

/s/ David M. Blackman

 

Name: John A. Mannix

 

Name: David M. Blackman

 

Title:   President

 

Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------
